                  Case 20-12841-MFW                 Doc 784        Filed 03/02/21         Page 1 of 21




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                                Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                    Case No. 20-12841 (MFW)

                                 Debtors.                             (Jointly Administered)




                                                AFFIDAVIT OF SERVICE

  STATE OF NEW YORK                     )
                                        ) ss:
  COUNTY OF KINGS                       )


  I, Edward A. Calderon, declare:

         1. I am over the age of 18 years and not a party to these chapter 11 cases.

         2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
            Brooklyn, NY 11219.

         3. On the 17th day of February, 2021, DRC, under my supervision, caused to be served a
            true and accurate copy of the Debtors’ Motion for Entry of an Order Extending Time to
            Assume Or Reject Unexpired Leases of Nonresidential Real Property (Docket No. 755),
            to be served via electronic mail upon the parties as set forth on Exhibit 1, and via First
            Class US mail upon the parties as set forth on Exhibit 2, attached hereto,



                        [This space intentionally left blank. Signature page to follow.]




  1
            The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
            number of debtor entities in these chapter 11 cases, for which joint administration has been requested, a
            complete list of the debtor entities and the last four digits of their federal tax identification numbers is not
            provided herein. A complete list of such information may be obtained on the website of the proposed
            claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for
            purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
             Case 20-12841-MFW          Doc 784      Filed 03/02/21     Page 2 of 21




I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 2nd day of March, 2021, Brooklyn, New York.


                                                             By___________________________
                                                                   Edward A. Calderon
Sworn before me this
2nd day of March, 2021


_______________________
Notary Public
Case 20-12841-MFW   Doc 784   Filed 03/02/21   Page 3 of 21




                    EXHIBIT 1
                                                Case 20-12841-MFW Doc 784 Filed 03/02/21 Page 4 of 21
                                                                YouFit Health Clubs, LLC, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 1 of 4                                                                                                                                02/17/2021 11:11:06 PM
000097P001-1447S-054                            000071P001-1447S-054               000071P001-1447S-054                            000072P002-1447S-054
ASHBY & GEDDES PA                               BALLARD SPAHR LLP                  BALLARD SPAHR LLP                               BALLARD SPAHR LLP
STACY L NEWMAN,ESQ                              LESLIE C HEILMAN;LAUREL D ROGLEN   LESLIE C HEILMAN;LAUREL D ROGLEN                DAVID L POLLACK; LINDSEY ZIONTS
500 DELAWARE AVE, 8TH FLOOR                     919 N MARKET ST.,11TH FLOOR        919 N MARKET ST.,11TH FLOOR                     1735 MARKET ST.,51ST FLOOR
P O BOX 1150                                    WILMINGTON DE 19801-3034           WILMINGTON DE 19801-3034                        PHILADELPHIA PA 19103=7599
WILMINGTON DE 19899-1150                        HEILMANL@BALLARDSPAHR.COM          ROGLENL@BALLARDSPAHR.COM                        POLLACK@BALLARDSPAHR.COM
SNEWMAN@ASHBYGEDDES.COM


000072P002-1447S-054                            000094P001-1447S-054               000095P001-1447S-054                            000073P001-1447S-054
BALLARD SPAHR LLP                               BARCLAY DAMON LLP                  BARCLAY DAMON LLP                               BERGER SINGERMAN LLP
DAVID L POLLACK; LINDSEY ZIONTS                 KEVIN M NEWMAN                     SCOTT L FLEISCHER                               BRIAN G RICH,ESQ
1735 MARKET ST.,51ST FLOOR                      BARCLAY DAMON TOWER                1270 AVENUE OF THE AMERICAS STE 501             313 NORTH MONROE ST.,STE 301
PHILADELPHIA PA 19103=7599                      125 EAST JEFFERSON ST              NEW YORK NY 10020                               TALLAHASSEE FL 32301
ZIONTSL@BALLARDSPAHR.COM                        SYRACUSE NY 13202                  SFLEISCHER@BARCLAYDAMON.COM                     BRICH@BERGERSINGERMAN.COM
                                                KNEWMAN@BARCLAYDAMON.COM


000076P001-1447S-054                            000088P001-1447S-054               000085P001-1447S-054                            000103P001-1447S-054
BERGER SINGERMAN LLP                            BIELLI & KLAUDER LLC               BROWARD COUNTY ATTORNEY                         CITY OF PHILADELPHIA LAW DEPT
MCIHAEL J NILES, ESQ                            DAVID M KLAUDER,ESQ                SCOTT ANDRON,ASSISTANT COUNTY ATTORNEY          MEGAN N HARPER,DEPUTY CITY SOLICITOR
313 NORTH MONROE ST.,STE 301                    1204 N KING ST                     GOVERNMENT CENTER STE 423                       MUNICIPAL SERVICES BUILDING
TALLAHASSEE FL 32301                            WILMINGTON DE 19801                115 SOUTH ANDREWS AVE                           1401 JFK BLVD 5TH FLOOR
MNILES@BERGERSINGERMAN.COM                      DKLAUDER@BK-LEGAL.COM              FORT LAUDERDALE FL 33301                        PHILADELPHIA PA 19102-1595
                                                                                   SANDRON@BROWARD.ORG                             MEGAN.HARPER@PHILA.GOV


000086P001-1447S-054                            000107P002-1447S-054               000018P001-1447S-054                            000012P002-1447S-054
COLEMAN & DEMPSEY LLP                           COOPER LEVENSON P.A.               DELAWARE ATTORNEY GENERAL                       DELAWARE DIVISION OF REVENUE
ARLENE L COLEMAN                                STACEY MATTIA                      BANKRUPTCY DEPT                                 CHRISTINA ROJAS
TWO RAVINIA DRIVE STE 1250                      30 FOX HUNT DRIVE                  CARVEL STATE OFFICE BLDG                        CARVEL STATE OFFICE BUILD 8TH FL
ATLANTA GA 30346                                BEAR DE 19701                      820 N FRENCH ST 6TH FL                          820 N FRENCH ST
ACOLEMAN@COLEMAN-DEMPSEY.COM                    SMATTIA@COOPERLEVENSON.COM         WILMINGTON DE 19801                             WILMINGTON DE 19801
                                                                                   ATTORNEY.GENERAL@STATE.DE.US                    CHRISTINA.ROJAS@DELAWARE.GOV


000008P001-1447S-054                            000091P001-1447S-054               000061P001-1447S-054                            000061P001-1447S-054
DELAWARE SECRETARY OF STATE                     FERRY JOSEPH P.A.                  FROST BROWN TODD LLC                            FROST BROWN TODD LLC
DIV OF CORPORATIONS FRANCHISE TAX               RICK S MILLER,ESQ                  RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON
PO BOX 898                                      824 MARKET ST.,STE 1000            3300 GREAT AMERICAN TOWER                       3300 GREAT AMERICAN TOWER
DOVER DE 19903                                  P O BOX 1351                       301 EAST FOURTH ST                              301 EAST FOURTH ST
DOSDOC_FTAX@STATE.DE.US                         WILMINGTON DE 19899-1351           CINCINNATI OH 45202                             CINCINNATI OH 45202
                                                RMILLER@FERRYJOSEPH.COM            RGOLD@FBTLAW.COM                                ESEVERINI@FBTLAW.COM


000061P001-1447S-054                            000081P001-1447S-054               000104P001-1447S-054                            000056P001-1447S-054
FROST BROWN TODD LLC                            GATOR FLOWER MOUND LLC             GRAY ROBINSON P.A.                              GREYLION
RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   MARK SHANDLER                      STEVEN J SOLOMON,ESQ                            PERELLA WEINBERG PARTNERS LP
3300 GREAT AMERICAN TOWER                       7850 NW 146TH ST.,4TH FLOOR        333 S.E. 2ND AVE.,STE 3200                      ELLEN ROSENBERG
301 EAST FOURTH ST                              MIAMI LAKES FL 33016               MIAMI FL 33131                                  767 FIFTH AVENUE
CINCINNATI OH 45202                             MSHANDLER@GATORINV.COM             STEVEN.SOLOMON@GRAY-ROBINSON.COM                NEW YORK NY 10153
KHARDISON@FBTLAW.COM                                                                                                               ellen@greylioncapital.com
                                                     Case 20-12841-MFW Doc 784 Filed 03/02/21 Page 5 of 21
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 2 of 4                                                                                                                                                           02/17/2021 11:11:06 PM
000057P001-1447S-054                                 000105P001-1447S-054                                 000065P001-1447S-054                                 000065P001-1447S-054
GREYLION                                             HILLSBOROUGH COUNTY TAX COLLECTOR                    HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP
LATHAM & WATKINS LLP                                 BRIAN T FITZGERALD,ESQ                               ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT     ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT
JOHAN (HANS) V. BRIGHAM                              SENIOR ASST COUNTY ATTORNEY                          1999 AVENUE OF THE STARS                             1999 AVENUE OF THE STARS
200 CLARENDON STREET                                 POST OFFICE BOX 1110                                 SUITE 1400                                           SUITE 1400
BOSTON MA 02116                                      TAMPA FL 33601-1110                                  LOS ANGELES CA 90067                                 LOS ANGELES CA 90067
JOHAN.BRIGHAM@LW.COM                                 FITZGERALDB@HILLSBOROUGHCOUNTY.ORG                   DAVID.SIMONDS@HOGANLOVELLS.COM                       CHRIS.BRYANT@HOGANLOVELLS.COM


000060P001-1447S-054                                 000060P001-1447S-054                                 000060P001-1447S-054                                 000082P001-1447S-054
HOLLAND & KNIGHT                                     HOLLAND & KNIGHT                                     HOLLAND & KNIGHT                                     HULEN POINTE RETAIL LLC
PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   BO AVERY
150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700                       4801 HARBOR DRIVE
CHICAGO IL 60606                                     CHICAGO IL 60606                                     CHICAGO IL 60606                                     FLOWER MOUND TX 75022
PHILLIP.NELSON@HKLAW.COM                             JOSHUA.SPENCER@HKLAW.COM                             ANASTASIA.SOTIROPOULOS@HKLAW.COM                     BO@TRIMARSH.COM




000093P001-1447S-054                                 000093P001-1447S-054                                 000084P001-1447S-054                                 000075P002-1447S-054
IURILLO LAW GROUP PA                                 IURILLO LAW GROUP PA                                 JASON BLANK                                          KELLEY DRYE & WARREN LLP
CAMILLE J IURILLO;KEVIN L HING                       CAMILLE J IURILLO;KEVIN L HING                       JOSHUA EGGNATZ;                                      ROBERT L LEHANE;MARK SCOTT
5628 CENTRAL AVE                                     5628 CENTRAL AVE                                     EGGNATZ PASCUCCI                                     PHILLIP A. WEINTRAUB
ST PETERSBURG FL 33707                               ST PETERSBURG FL 33707                               7450 GRIFFIN RD.,STE 230                             101 PARK AVE
CIURILLO@IURILLOLAW.COM                              KHING@IURILLOLAW.COM                                 DAVIE FL 33314                                       NEW YORK NY 10178
                                                                                                          JEGGNATZ@JUSTICEEARNED.COM                           RLEHANE@KELLEYDRYE.COM


000075P002-1447S-054                                 000075P002-1447S-054                                 000075P002-1447S-054                                 000080P001-1447S-054
KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP                             LAW OFFICES OF KENNETH L BAUM LLC
ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT                           KENNETH L BAUM.ESQ
PHILLIP A. WEINTRAUB                                 PHILLIP A. WEINTRAUB                                 PHILLIP A. WEINTRAUB                                 167 MAIN ST
101 PARK AVE                                         101 PARK AVE                                         101 PARK AVE                                         HACKENSACK NJ 07601
NEW YORK NY 10178                                    NEW YORK NY 10178                                    NEW YORK NY 10178                                    KBAUM@KENBAUMDEBTSOLUTIONS.COM
MASCOTT@KELLEYDRYE.COM                               KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM               PWEINTRAUB@KELLEYDRYE.COM


000066P001-1447S-054                                 000066P001-1447S-054                                 000101P001-1447S-054                                 000089P001-1447S-054
LINEBARGER GOGGAN BLAIR & SAMPSON LLP                LINEBARGER GOGGAN BLAIR & SAMPSON LLP                LINEBARGER GOGGAN BLAIR & SAMPSON LLP                MANATEE COUNTY TAX COLLECTOR , KEN BURTON JR.
ELIZABETH WELLER                                     ELIZABETH WELLER                                     JOHN P DILLMAN                                       ATTN: MICHELLE LEESON, PARALEGAL, COLLECTIONS SPEC
2777 N STEMMONS FREEWAY STE 1000                     2777 N STEMMONS FREEWAY STE 1000                     P O BOX 3064                                         1001 3RD AVE WEST
DALLAS TX 75207                                      DALLAS TX 75207                                      HOUSTON TX 77253-3064                                SUITE 240
DALLAS.BANKRUPTCY@PUBLICANS.COM                      BETHW@PUBLICANS.COM                                  HOUSTON_BANKRUPTCY@PUBLICANS.COM                     BRADENTON FL 34205-7863
                                                                                                                                                               LEGAL@TAXCOLLECTOR.COM


000069P001-1447S-054                                 000090P001-1447S-054                                 000064P001-1447S-054                                 000007P002-1447S-054
MARICOPA COUNTY ATTORNEY'S OFFICE                    MCCREARY VESELKA BRAGG & ALLEN PC                    MONZACK MERSKY BROWDER AND HOCHMAN PA                OFFICE OF THE US TRUSTEE
PETER MUTHIG                                         TARA LEDAY,ESQ                                       RACHEL B MERSKY                                      HANNAH MCCOLLUM
225 W MADISON ST                                     P O BOX 1269                                         1201 N ORANGE ST.,STE 400                            844 KING ST
PHOENIX AZ 85003                                     ROUND ROCK TX 78680                                  WILMINGTON DE 19801                                  STE 2207
MUTHIGK@MCAO.MARICOPA.GOV                            TLEDAY@MVBALAW.COM                                   RMERSKY@MONLAW.COM                                   WILMINGTON DE 19801
                                                                                                                                                               HANNAH.MCCOLLUM@USDOJ.GOV
                                                     Case 20-12841-MFW Doc 784 Filed 03/02/21 Page 6 of 21
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 3 of 4                                                                                                                                                02/17/2021 11:11:06 PM
000100P001-1447S-054                                 000102P001-1447S-054                      000102P001-1447S-054                                000063P001-1447S-054
OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVCIES (   PACHULSKI STANG ZIEHL & JONES LLP         PACHULSKI STANG ZIEHL & JONES LLP                   PERDUE BRANDON FIELDER COLLINS & MOTT LLP
DEB SECREST,AUTHORIZED AGENT                         BRADFORD J SANDLER;COLIN R ROBINSON       BRADFORD J SANDLER;COLIN R ROBINSON                 EBONEY COBB
DEPT OF LABOR & INDUSTRY,COMMONWEALTH OF PENNSYLVA   919 N MARKET ST.,17TH FLOOR               919 N MARKET ST.,17TH FLOOR                         500 E BORDER ST.,STE 640
COLLECTIONS SUPPORT UNIT                             WILMINGTON DE 19801                       WILMINGTON DE 19801                                 ARLINGTON TX 76010
651 BOAS ST.,RM 925                                  BSANDLER@PSZJLAW.COM                      CROBINSON@PSZJLAW.COM                               ECOBB@PBFCM.COM
HARRISBURG PA 17121
RA-LI-UCTS-BANKRUPT@STATE.PA.US

000067P001-1447S-054                                 000067P001-1447S-054                      000099P001-1447S-054                                000099P001-1447S-054
RICHARDS LAYTON & FINGER PA                          RICHARDS LAYTON & FINGER PA               RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA
JOHN H KNIGHT;MARISA A TERRANOVA FISSEL              JOHN H KNIGHT;MARISA A TERRANOVA FISSEL   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY
ONE RODNEY SQUARE                                    ONE RODNEY SQUARE                         920 NORTH KING ST                                   920 NORTH KING ST
920 NORTH KING ST                                    920 NORTH KING ST                         WILMINGTON DE 19801                                 WILMINGTON DE 19801
WILMINGTON DE 19801                                  WILMINGTON DE 19801                       STEELE@RLF.COM                                      SCHLAUCH@RLF.COM
KNIGHT@RLF.COM                                       TERRANOVAFISSEL@RLF.COM


000099P001-1447S-054                                 000108P001-1447S-054                      000087P001-1447S-054                                000087P001-1447S-054
RICHARDS LAYTON & FINGER PA                          ROBERTS LAW PLLC                          SACKS TIERNEY PA                                    SACKS TIERNEY PA
AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY    KELLY ROBERTS,ESQ                         RANDY NUSSBAUM;PHILIP R RUDD                        RANDY NUSSBAUM;PHILIP R RUDD
920 NORTH KING ST                                    2075 MAIN ST.,STE 23                      4250 N DRINKWATER BLVD,,4TH FLOOR                   4250 N DRINKWATER BLVD,,4TH FLOOR
WILMINGTON DE 19801                                  SARASOTA FL 34237                         SCOTTSDALE AZ 85251                                 SCOTTSDALE AZ 85251
KENNEY@RLF.COM                                       KELLY@KELLYROBERTSLAW.COM                 RANDY.NUSSBAUM@SACKSTIERNEY.COM                     PHILIP.RUDD@SACKSTIERNEY.COM




000078P001-1447S-054                                 000079P001-1447S-054                      000020P001-1447S-054                                000021P001-1447S-054
SAUL EWING ARNSTEIN & LEHR LLP                       SAUL EWING ARNSTEIN & LEHR LLP            SECURITIES AND EXCHANGE COMMISSION                  SECURITIES AND EXCHANGE COMMISSION
MONIQUE B DISABATINO,ESQ                             MELISSA A MARTINEZ, ESQ                   SEC OF THE TREASURY OFFICE OF GEN COUNSEL           PHIL OFC BANKRUPTCY DEPT
1201 NORTH MARKET ST.,STE 2300                       CENTRE SQUARE WEST                        100 F ST NE                                         ONE PENN CTR
P O BOX 1266                                         1500 MARKET ST.,38TH FLOOR                WASHINGTON DC 20549                                 1617 JFK BLVD STE 520
WILMINGTON DE 19899                                  PHILADELPHIA PA 19102-2186                SECBANKRUPTCY@SEC.GOV                               PHILADELPHIA PA 19103
MONIQUE.DISABATINO@SAUL.COM                          MELISSA.MARTINEZ@SAUL.COM                                                                     SECBANKRUPTCY@SEC.GOV


000062P001-1447S-054                                 000074P001-1447S-054                      000096P001-1447S-054                                000096P001-1447S-054
SIMON PROPERTY GROUP INC                             SINGER & LEVICK PC                        SPOTTS FAIN PC                                      SPOTTS FAIN PC
RONALD M TUCKER,ESQ                                  MICHELLE E SHRIRO,ESQ                     NEIL MCCULLAGH;KARL A MOSES JR                      NEIL MCCULLAGH;KARL A MOSES JR
225 WEST WASHINGTON ST                               16200 ADDISON RD.,STE 140                 411 EAST FRANKLIN ST.,STE 600                       411 EAST FRANKLIN ST.,STE 600
INDIANAPOLIS IN 46204                                ADDISON TX 75001                          RICHMOND VA 23219                                   RICHMOND VA 23219
RTUCKER@SIMON.COM                                    MSHRIRO@SINGERLEVICK.COM                  NMCCULLAGH@SPOTTSFAIN.COM                           KMOSES@SPOTTSFAIN.COM




000068P001-1447S-054                                 000009P001-1447S-054                      000077P001-1447S-054                                000070P001-1447S-054
STARK & STARK PC                                     US ATTORNEY FOR DELAWARE                  WESTERNBURG & THORNTON PC                           WILES & WILES LLP
JOSEPH H LEMKIN,ESQ                                  CHARLES OBERLY ELLEN SLIGHTS              STEVEN THORNTON                                     VICTOR W NEWMARK,ESQ
P O BOX 5315                                         1313 NORTH MARKET ST                      10440 N CENTRAL EXPRESSWAY STE 800                  800 KENNESAW AVE.,STE 400
PRINCETON NJ 08543                                   WILMINGTON DE 19801                       DALLAS TX 75231                                     MARIETTA GA 30060-7946
JLEMKIN@STARK-STARK.COM                              USADE.ECFBANKRUPTCY@USDOJ.GOV             STEVE@MWTLAW.COM                                    BANKRUPTCY@EVICT.NET
                                                     Case 20-12841-MFW Doc 784 Filed 03/02/21 Page 7 of 21
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 4 of 4                                                                                                                                                           02/17/2021 11:11:06 PM
000098P001-1447S-054                                 000023P001-1447S-054                                 000022P001-1447S-054                                 000059P001-1447S-054
WINSTEAD PC                                          WINSTON & STRAWN                                     WINSTON & STRAWN LLP                                 WINSTON & STRAWN LLP
JASON A ENRIGHT                                      GREGORY M GARTLAND                                   CAREY D SCHREIBER                                    MICHAEL T LEARY
500 WINSTEAD BUILDING                                200 PARK AVENUE                                      200 PARK AVENUE                                      333 SOUTH GRAND AVE.,38TH FLOOR
2728 N HARWIID ST                                    NEW YORK NY 10166                                    NEW YORK NY 10166                                    LOS ANGELES CA 90071
DALLAS TX 75201                                      GGARTLAND@WINSTON.COM                                CSCHREIBER@WINSTON.COM                               MTLEARY@WINSTON.COM
JENRIGHT@WINSTEAD.COM


000092P001-1447S-054                                 000058P001-1447S-054                                 000058P001-1447S-054                                 000058P001-1447S-054
WOMBLE BOND DICKINSON (US)LLP                        YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP
KEVIN J MANGAN                                       JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
1313 NORTH MARKET ST.,STE 1200                       1000 NORTH KING ST                                   1000 NORTH KING ST                                   1000 NORTH KING ST
WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801
KEVIN.MANGAN@WBD-US.COM                              JBARRY@YCST.COM                                      AMAGAZINER@YCST.COM                                  JMULVIHILL@YCST.COM




000058P001-1447S-054
YOUNG CONAWAY STARGATT & TAYLOR LLP
JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
1000 NORTH KING ST
WILMINGTON DE 19801
BANKFILINGS@YCST.COM




               Records Printed :                     81
Case 20-12841-MFW   Doc 784   Filed 03/02/21   Page 8 of 21




                    EXHIBIT 2
                                               Case 20-12841-MFW                     Doc 784   Filed 03/02/21            Page 9 of 21
                                                                              YouFit Health Clubs, LLC, et al.
                                                                                      Exhibit Pages

Page # : 1 of 13                                                                                                                                     02/17/2021 11:15:42 PM
006198P001-1447A-054                           011754P001-1447A-054                            011754S001-1447A-054                     011890P001-1447A-054
1525 SMITH STREET ASSOCIATES LLC               16 BETHANY STATION LLC                          16 BETHANY STATION, LLC                  2501 LLC
139 CHARLES ST UNIT 216                        JAMES M SHOUGH                                  RED MOUNTAIN GROUP INC                   5205 BABCOCK ST NE
BOSTON MA 02114                                4771 N 20TH STREET SUITE B22                    LEASE ADM                                PALM BAY FL 32905
                                               PHOENIX AZ 85016                                1234 E 17TH ST
                                                                                               SANTA ANA CA 92701



011890S001-1447A-054                           006214P001-1447A-054                            006214S001-1447A-054                     006214S002-1447A-054
2501 LLC                                       79 BISCAYNE LLC                                 79 BISCAYNE LLC                          79 BISCAYNE LLC
36 MAPLE PL                                    GLOBAL REALTY AND MANAGEMENT FL INC             ALAN J MARCUS REGISTERED AGENT           GABRIEL NAVARRO
STE 303                                        4125 NW 88TH AVE                                20803 BISCAYNE BLVD                      9155 S DADELAND BLVD
MANHASSET NY 11030                             SUNRISE FL 33351                                AVENTURA FL 33180                        STE 1216
                                                                                                                                        MIAMI FL 33156



011903P001-1447A-054                           011903S001-1447A-054                            011903S002-1447A-054                     011895P001-1447A-054
8725 LLC                                       8725 LLC                                        8725 LLC                                 ACQUIN PROPERTIES LP AND FLA INVESTMENTS LLC
36 MAPLE PL                                    PO BOX 1970 JAF STATION                         800 KENNESAW AVE                         6500 MONTANA AVE
STE 303                                        NEW YORK NY 10116                               STE 400                                  EL PASO TX 79925
MANHASSET NY 11030                                                                             MARIETTA GA 30060-7946




011895S001-1447A-054                           011899P001-1447A-054                            011899S001-1447A-054                     011899S002-1447A-054
ACQUIN PROPERTIES LP AND FLA INVESTMENTS LLC   AEI PARADISE HILLS LLC                          AEI PARADISE HILLS LLC                   AEI PARADISE HILLS LLC
2575 E CAMELBACK RD                            16435 NORTH SCOTTSDALE RD                       5670 WILSHIRE BLVD                       PO BOX 10
PHOENIX AZ 85016                               STE 440                                         STE 1250                                 SCOTTSDALE AZ 85252-0010
                                               SCOTTSDALE AZ 85254                             LOS ANGELES CA 90036




006211P001-1447A-054                           006211S001-1447A-054                            006158P005-1447A-054                     006158S001-1447A-054
AJ REAL ESTATE INVESTMENTS LLC                 AJ REAL ESTATE INVESTMENTS LLC                  AMERICAN INFOAGE LLC                     AMERICAN INFOAGE LLC
2323 CROWN RD                                  3265 BROADWAY BLVD                              2202 N WEST SHORE BLVD STE 200           3413 W FLETCHER AVE
DALLAS TX 75229                                STE 100                                         TAMPA FL 33607-5749                      TAMPA FL 33618
                                               GARLAND TX 75043




006158S002-1447A-054                           011934P001-1447A-054                            011934S001-1447A-054                     000017P001-1447S-054
AMERICAN INFOAGE LLC                           ARENA SHOPPES LLLP                              ARENA SHOPPES LLLP                       ARIZONA ATTORNEY GENERAL'S OFFICE
114 S FREMOND AVE                              ONYX MANAGEMENT ENTERPRISES LLC                 3550 BISCAYNE BLVD                       PO BOX 6123
TAMPA FL 33606                                 2150 CORAL WAY STE 4A                           STE 501                                  MD 7611
                                               CORAL GABLES FL 33145                           MIAMI FL 33137                           PHOENIX AZ 85005-6123




006263P002-1447A-054                           006263S001-1447A-054                            006263S002-1447A-054                     006263S003-1447A-054
AUSTIN RENAISSANCE LIMITED                     AUSTIN RENAISSANCE LIMITED                      AUSTIN RENAISSANCE LIMITED               AUSTIN RENAISSANCE LIMITED
433 NORTH CAMDEN DR                            DAVIS AND SANTOS                                DAVIS AND SANTOS                         DAVIS AND SANTOS
STE 1177                                       JASON DAVIS                                     SARAH P SANTOS                           SARAH SANTOS
BEVERLY HILLS CA 90210                         719 S FLORES ST                                 719 S FLORES ST                          719 S FLORES ST
                                               SAN ANTONIO TX 78204                            SAN ANTONIO TX 78204                     SAN ANTONIO TX 78204
                                             Case 20-12841-MFW                    Doc 784   Filed 03/02/21             Page 10 of 21
                                                                            YouFit Health Clubs, LLC, et al.
                                                                                    Exhibit Pages

Page # : 2 of 13                                                                                                                                    02/17/2021 11:15:42 PM
006422P001-1447A-054                         006422S001-1447A-054                           006398P001-1447A-054                       006398S001-1447A-054
BAILEY COVE, LLC                             BAILEY COVE, LLC                               BEACH HOLDING INC                          BEACH HOLDING INC
CHASE COMMERCIAL REAL ESTATE SVC             CHASE COMMERCIAL REAL ESTATE SVC               696 NE 125TH ST                            BEACH HOLDING INC
7900 BAILEY COVE RD SE                       PO BOX 18153                                   NORTH MIAMI FL 33161                       PO BOX 611030
HUNTSVILLE AL 35802                          HUNTSVILLE AL 35804                                                                       NORTH MIAMI FL 33261




000102S002-1447A-054                         000102P002-1447A-054                           000102S001-1447A-054                       011908P001-1447A-054
BLDG-ICS OLNEY LLC                           BLDGICS OLNEY LLC                              BLDGICS OLNEY LLC                          BLUMIN HIGHPOINT LTD
MCCAUSLAND KEEN AND BUCKMAN                  8 INDUSTRIAL WAY EAST SECOND FLOOR             WHARTON REALTY GROUP INC                   TWO LINCOLN CENTRE
259 N. RADNOR-CHESTER RD RADNOR CT STE 160   EASTONTOWN NJ 07724                            MARK MASSRY                                5420 LBJ FREEWAY STE 1200
RADNOR PA 19087                                                                             8 INDUSTRIAL WAY EAST 2ND FLOOR            DALLAS TX 75248
                                                                                            Eatontown NJ 07724-3317



011908S001-1447A-054                         011908S002-1447A-054                           011908S003-1447A-054                       006399P001-1447A-054
BLUMIN HIGHPOINT LTD                         BLUMIN HIGHPOINT LTD                           BLUMIN HIGHPOINT LTD                       BOYNTON BEACH MALL LLC
16990 DALLAS PKWY                            1700 DALLAS PKWY                               10440 N CENTRAL EXPWY                      180 EAST BROAD ST
STE 112                                      STE 123                                        STE 800                                    COLUMBUS OH 43215
DALLAS TX 75248                              DALLAS TX 75206                                DALLAS TX 75206




006399S001-1447A-054                         011910P001-1447A-054                           011910S001-1447A-054                       011910S002-1447A-054
BOYNTON BEACH MALL, LLC                      BRE RETAIL RESIDUAL MIST                       BRE RETAIL RESIDUAL MIST                   BRE RETAIL RESIDUAL MIST
WASHINGTON PRIME MANAGEMENT ASSOC LLC        LAKE PLAZA OWNERS LLC                          LAKE PLAZA OWNERS LLC                      LAKE PLAZA OWNERS LLC
WP GLIMCHER INC                              420 LEXINGTON AVE 7TH FLOOR                    650 S HWY 27 STE 5                         300 WEST VINE ST
180 EAST BROAD ST                            NEW YORK NY 10170                              PMB 312                                    STE 1200
COLUMBUS OH 43215                                                                           SOMERSET KY 42501                          LEXINGTON KY 40507



011905P001-1447A-054                         011905S001-1447A-054                           006197P001-1447A-054                       006149P001-1447A-054
BROADRIDGE PLAZA LLC                         BROADRIDGE PLAZA LLC                           BSF RICHMOND LP                            CAPITAL GROWTH OF VENICE LLC
500 W CYPRESS CREEK BLVD # 350               4750 TABLE MESA DR                             BOND COMPANIES INC                         STEVEN P LIPKINS
FT. LAUDERDALE FL 33309                      BOULDER CO 80305                               ROBERT BOND                                15 VALLEY DRIVER
                                                                                            350 WEST HUBBARD ST STE 450                GREENWICH CT 06831
                                                                                            CHICAGO IL 60654



006149S001-1447A-054                         006149S002-1447A-054                           006149S003-1447A-054                       006177P002-1447A-054
CAPITAL GROWTH OF VENICE LLC                 CAPITAL GROWTH OF VENICE LLC                   CAPITAL GROWTH OF VENICE LLC               CARROLLWOOD PARTNERS LLC
POINT GROUP ADVISORS                         1751 MOUND ST STE 206                          PO BOX 935455                              IDEAL MANAGEMENT CO
MARIA HENDERSON                              SARASOTA FL 34236-7752                         ATLANTA GA 31193-5455                      ROSA MESA
8211 W BROWARD BLVD                                                                                                                    12568 N KENDALL DR
PLANTATION FL 33324                                                                                                                    MIAMI FL 33186



006177S001-1447A-054                         006177S002-1447A-054                           006437P001-1447A-054                       006437S001-1447A-054
CARROLLWOOD PARTNERS LLC                     CARROLLWOOD PARTNERS LLC                       CEDAR HILLS CONSOLIDATED LLC               CEDAR HILLS CONSOLIDATED LLC
SHUMAN AND SHUMAN PA                         LESHAW LAW                                     240 BROKSTONS CENTRE PKWY                  PO BOX 936566
MARTIN J SHUHAM                              JAMES LESHAW                                   COLUMBUS GA 31904                          ATLANTA GA 31193-6566
1930 HARRISON ST                             328 CRANDON BOULEVARD
STE 206                                      SUITE 119 #300
HOLLYWOOD FL 33020                           KEY BISCAYNE FL 33149
                                        Case 20-12841-MFW                    Doc 784   Filed 03/02/21            Page 11 of 21
                                                                       YouFit Health Clubs, LLC, et al.
                                                                               Exhibit Pages

Page # : 3 of 13                                                                                                                                 02/17/2021 11:15:42 PM
006437S002-1447A-054                    006437S003-1447A-054                           011928P001-1447A-054                         011928S001-1447A-054
CEDAR HILLS CONSOLIDATED LLC            CEDAR HILLS CONSOLIDATED LLC                   CH REALTY VII R ORLANDO ALTAMONTE LLC        CH REALTY VII R ORLANDO ALTAMONTE LLC
VICTORY REAL ESTATE INVESTMENTS LLC     FLOYD AND KENDRICK LLC                         3340 PEACHTREE RD NE                         PO BOX 848266
LEASING DEPT                            DAVID KENDRICK                                 STE 2250                                     DALLAS TX 75284-8266
240 BROOKSTONE CENTRE PKWY              415 S WEST ST                                  ATLANTA GA 30326
COLUMBUS GA 31904                       BAINBRIDGE GA 39819-3913



011928S002-1447A-054                    011928S003-1447A-054                           012401P001-1447A-054                         012401S001-1447A-054
CH REALTY VII R ORLANDO ALTAMONTE LLC   CH REALTY VIIR ORLANDO ALTAMONTE, LLC          CLOVER CORTEZ LLC                            CLOVER CORTEZ LLC
ASSET MANAGER ALTAMONTE                 CIMINELLI REAL ESTATE SVC OF FLORIDA LLC       601 N ASHLEY DR STE 700                      COMMONWEALTH COMMERCIAL PARTNERS
3819 MAPLE AVE                          PROPERTY MANAGER ALTAMONTE                     TAMPA FL 33602                               PO BOX 71150
DALLAS TX 75219                         14499 NORTH DALE MABRY HWY                                                                  RICHMOND VA 23255
                                        STE 200
                                        TAMPA FL 33618


006476P001-1447A-054                    006476S001-1447A-054                           006186S001-1447A-054                         006175P001-1447A-054
COMPTON PROPERTIES LLLP                 COMPTON PROPERTIES LLLP                        CP DEERFIELD LLC                             CP PEMBROKE PINES LLC
102 W PINELOCH ST                       PO BOX 568367                                  THE CORNFELD GROUP                           THE CORNFELD GROUP
STE 10                                  ORLANDO FL 32856-8367                          3850 HOLLYWOOD BLVD STE 400                  3859 HOLLYWOOD BLVD STE 400
ORLANDO FL 32806                                                                       HOLLYWOOD FL 33021                           HOLLYWOOD FL 33021




006175S001-1447A-054                    006175S003-1447A-054                           006175S004-1447A-054                         011924P001-1447A-054
CP PEMBROKE PINES LLC                   CP PEMBROKE PINES LLC                          CP PEMBROKE PINES LLC                        CROSS COUNTY OWNER LLC
SELECT STRATEGIES BROKERAGE             3850 HOLLYWOOD BLVD                            PO BOX 865279                                3333 NEW HYDE PK RD STE 100
5770 HOFFNER AVE STE 102                STE 400                                        ORLANDO FL 32886-5279                        PO BOX 5020
ORLANDO FL 32822                        HOLLYWOOD FL 33021                                                                          NEW HYDE PARK NY 11042




011924S002-1447A-054                    011924S001-1447A-054                           011916P001-1447A-054                         006827P002-1447A-054
CROSS COUNTY OWNER LLC                  CROSS COUNTY OWNER, LLC                        CROSSINGS SHOPPING VILLAGE ASSOCIATES LLLP   CRP II HORIZON PARK LLC
DEBBY ZIEG MAINTENANCE DEPT             LOCKBOX 865080                                 6625 MIAMI LAKES DR STE 340                  2501 S MACDILL AVE
3611 14TH AVE                           PO BOX 865080                                  MIAMI LAKES FL 33014-2705                    TAMPA FL 33629
STE 420                                 ORLANDO FL 32886
BROOKLYN NY 11218



006827S001-1447A-054                    006827S002-1447A-054                           006827S003-1447A-054                         006226P001-1447A-054
CRP II HORIZON PARK LLC                 CRP II HORIZON PARK LLC                        CRP II HORIZON PARK LLC                      DANIA LIVE 1748 LLC
SEMBLER COMPANY                         IURILLO LAW GROUP                              WOMBLE BOND DICKINSON US LP                  500 NORTH BROADWAY STE 201
5858 CENTRAL AVENUE                     CAMILLE J IURILLO, ESQ.                        KEVIN J MANGAN                               PO BOX 9010
ST. PETERSBURG FL 33707                 5628 CENTRAL AVENUE                            1313 NORTH MARKET ST STE 1200                JERICHO NY 11753
                                        ST PETERSBURG FL 33707                         WILMINGTON DE 19801



006226S001-1447A-054                    006226S002-1447A-054                           006226S003-1447A-054                         006661S001-1447A-054
DANIA LIVE 1748 LLC                     DANIA LIVE 1748 LLC                            DANIA LIVE 1748 LLC                          DDS LIBERTY ROAD LLC
KIMCO REALTY CORP                       3333 NEW HYDE PK RD                            PO BOX 62045                                 POST OFFICE BOX 32429
6060 PIEDMONT ROW DR SOUTH STE 200      STE 100                                        NEWARK NJ 07101                              PIKESVILLE MD 21208
CHARLOTTE NC 28287                      NEW HYDE NY 11042
                                          Case 20-12841-MFW                    Doc 784   Filed 03/02/21           Page 12 of 21
                                                                        YouFit Health Clubs, LLC, et al.
                                                                                Exhibit Pages

Page # : 4 of 13                                                                                                                                02/17/2021 11:15:42 PM
006661P001-1447A-054                      000018P001-1447S-054                           000012P002-1447S-054                     000008P001-1447S-054
DDS LIBERTY ROAD, LLC                     DELAWARE ATTORNEY GENERAL                      DELAWARE DIVISION OF REVENUE             DELAWARE SECRETARY OF STATE
MARYLAND FINANCIAL INVESTORS INC          BANKRUPTCY DEPT                                CHRISTINA ROJAS                          DIV OF CORPORATIONS FRANCHISE TAX
2800 QUARRY LAKE DR #340                  CARVEL STATE OFFICE BLDG                       CARVEL STATE OFFICE BUILD 8TH FL         PO BOX 898
BALTIMORE MD 21209                        820 N FRENCH ST 6TH FL                         820 N FRENCH ST                          DOVER DE 19903
                                          WILMINGTON DE 19801                            WILMINGTON DE 19801



000010P001-1447S-054                      000011P001-1447S-054                           007732P001-1447A-054                     007732S001-1447A-054
DELAWARE SECRETARY OF STATE               DELAWARE STATE TREASURY                        DESOTO PROPERTIES LLC                    DESOTO PROPERTIES LLC
DIVISION OF CORPORATIONS                  BANKRUPTCY DEPT                                500 S DIXIE HWY                          ISRAM REALTY
401 FEDERAL ST STE 4                      820 SILVER LAKE BLVD                           HALLANDALE FL 33009                      500 S DIXIE HWY
DOVER DE 19901                            STE 100                                                                                 HALLANDALE FL 33009
                                          DOVER DE 19904



007732S002-1447A-054                      012396P002-1447A-054                           012396S001-1447A-054                     012396S002-1447A-054
DESOTO PROPERTIES LLC                     DIM VASTGOED NV                                DIM VASTGOED NV                          DIM VASTGOED NV
9100 CONROY WINDERMERE RD                 ONE INDEPENDENT DR STE 114                     DIM VASTGOED LANDLORD INC                LEGAL DEPT
STE 200                                   JACKSONVILLE FL 32202                          BRODY AND BRODY PA                       1600 NORTHEAST MIAMI GARDENS DR
WINDERMERE FL 34786                                                                      JONATHAN E BRODY ESQ                     NORTH MIAMI BEACH FL 33179
                                                                                         2850 N ANDREWS AVE
                                                                                         FT LAUDERDALE FL 33311


012396S003-1447A-054                      006670S002-1447A-054                           006670P001-1447A-054                     006670S001-1447A-054
DIM VASTGOED NV                           EBLR LLC                                       EBLR, LLC                                EBLR, LLC
EQUITY ONE REALTY AND MANAGEMENT FL INC   FERRY JOSEPH P.A.                              700 FRONT ST                             DE PRIMA LLC
HAMMOCKS TOWN CENTER PROPERTY MANAGER     RICK S MILLER ESQ                              STE #2302                                EBLR LLC
1550 NORTHEAST MIAMI GARDENS DR STE 500   824 MARKET ST STE 1000                         SAN DIEGO CA 92101                       700 FRONT ST
NORTH MIAMI BEACH FL 33179                P O BOX 1351                                                                            STE 2302
                                          WILMINGTON DE 19899-1351                                                                SAN DIEGO CA 92102


006499P001-1447A-054                      006499S001-1447A-054                           006499S002-1447A-054                     006499S003-1447A-054
EQUITY ONE (FLORIDA PORTFOLIO) INC        EQUITY ONE (FLORIDA PORTFOLIO) INC             EQUITY ONE (FLORIDA PORTFOLIO) INC       EQUITY ONE (FLORIDA PORTFOLIO) LLC.
EQUITY ONE INC                            EQUITY ONE INC                                 LEGAL DEPT                               EQUITY ONE REALTY AND MANAGEMENT FL INC
ONE INDEPENDENT DR                        PO BOX 740462                                  1600 NE MIAMI GARDENS DR STE 500         PINE ISLAND PROPERTY MANAGER
STE 114                                   ATLANTA GA 30374-0462                          NORTH MIAMI BEACH FL 33179               1550 NE MIAMI GARDENS DR STE 500
JACKSONVILLE FL 32202                                                                                                             NORTH MIAMI BEACH FL 33179



012395P002-1447A-054                      012395S001-1447A-054                           012395S002-1447A-054                     012395S003-1447A-054
FLAGLER SC LLC                            FLAGLER SC LLC                                 FLAGLER SC LLC                           FLAGLER SC LLC
500 NORTH BROADWAY STE 201                3333 NEW HYDE PK RD                            FLAGLER SC LLC                           FLAGLER SC LLC
PO BOX 9010                               NEW HYDE NY 11753                              PO BOX 62045                             KIMCO REALTY CORP
JERICHO NY 11753                                                                         NEWARK NJ 07101                          6060 PIEDMONT ROW DR SOUTH STE 200
                                                                                                                                  CHARLOTTE NC 28287



000013P001-1447S-054                      006266P003-1447A-054                           006266S001-1447A-054                     006266S002-1447A-054
FRANCHISE TAX BOARD                       FRIT COCOWALK OWNER LLC                        FRIT COCOWALK OWNER LLC                  FRIT COCOWALK OWNER LLC
BANKRUPTCY SECTION MSA340                 PROPERTY ONE INC                               LEGON FODIMAN                            LOCKBOX #9320
PO BOX 2952                               4141 VETERANS BLVD                             JEFFREY A SUDDUTH; TODD FODIMAN          PO BOX 8500
SACRAMENTO CA 95812-2952                  STE 300                                        1111 BRICKELL AVE                        PHILADELPHIA PA 19178-9320
                                          METAIRIE LA 70002                              STE 2150
                                                                                         MIAMI FL 33133
                                       Case 20-12841-MFW                  Doc 784   Filed 03/02/21           Page 13 of 21
                                                                      YouFit Health Clubs, LLC, et al.
                                                                              Exhibit Pages

Page # : 5 of 13                                                                                                                         02/17/2021 11:15:42 PM
006266S003-1447A-054                   006136P001-1447A-054                          006136S001-1447A-054                    006146S003-1447A-054
FRIT COCOWALK OWNER, LLC               FWI 16 LLC                                    FWI 16 LLC                              G AND I IX SOUTHGATE SHOPPING CENTER LLC
FEDERAL REALTY INVESTMENT TRUST        BRUCE STRUMPF INC                             FWI 16 LLC                              NEW PLAN FLORIDA HOLDINGS LLC
LEGAL DEPT                             2120 DREW ST                                  197 EIGHTH ST                           BRIXMOR PROPERTY GROUP
1626 E JEFFERSON ST                    CLEARWATER FL 33765                           STE #800                                OFFICE OF GENERAL COUNSEL
ROCKVILLE MD 20852-4041                                                              BOSTON MA 02129                         420 LEXINGTON AVE 7TH FLOOR
                                                                                                                             NEW YORK NY 10170


006146P002-1447A-054                   006180P002-1447A-054                          006180S001-1447A-054                    006180S002-1447A-054
G&I IX SOUTHGATE SHOPPING CENTER LLC   GATEWAY RETAIL CENTER LLC                     GATEWAY RETAIL CENTER LLC               GATEWAY RETAIL CENTER LLC
WOOLBRIGHT DEVELOPMENT INC             GATOR INVESTMENTS                             STARK & STARK                           7850 NW 146TH ST
LEGAL DEPT.                            JAMES A GOLDSMITH                             JOSEPH H. LEMKIN                        MIAMI LAKES FL 33016
3200 N MILITARY TRL                    7850 NW 146TH ST                              993 LENOX DRIVE
4TH FLOOR                              4TH FLOOR                                     LAWRENCEVILLE NJ 08648
BOCA RATON FL 33431                    MIAMI LAKES FL 33016


000103P002-1447A-054                   000103S002-1447A-054                          000103S003-1447A-054                    000103S004-1447A-054
GATOR ANTOINE PARTNERS LLLP            GATOR ANTOINE PARTNERS LLLP                   GATOR ANTOINE PARTNERS LLLP             GATOR ANTOINE PARTNERS LLLP
7850 NW 146TH STREET 4TH FLOOR         1595 NE 163RD ST                              2229 SAN FELIPE RD                      STARK AND STARK PC
MIAMI LAKES FL 33016                   NORTH MIAMI BEACH FL 33162                    STE 1000                                JOSEPH H LEMKIN ESQ
                                                                                     HOUSTON TX 77019                        PO BOX 5315
                                                                                                                             PRINCETON NJ 08543



006196P002-1447A-054                   006196S001-1447A-054                          006196S002-1447A-054                    000199P001-1447A-054
GATOR ARGATE GAINESVILLE LLC           GATOR ARGATE GAINESVILLE LLC                  GATOR ARGATE GAINESVILLE LLC            GATOR FLOWER MOUND LLC
GATOR INVESTMENTS                      STARK & STARK                                 7850 NW 146TH ST                        7850 NW 146TH STREET, 4TH FLOOR
JAMES A. GOLDSMITH                     993 LENOX DRIVE                               MIAMI LAKES FL 33016                    4TH FLOOR
7850 NW 146TH ST                       LAWRENCEVILLE NJ 08648                                                                MIAMI LAKES FL 33016
4TH FLOOR
MIAMI LAKES FL 33016


000199S002-1447A-054                   000199S003-1447A-054                          006176P002-1447A-054                    006176S001-1447A-054
GATOR FLOWER MOUND LLC                 GATOR FLOWER MOUND LLC                        GATOR GREEN ACRES LTD                   GATOR GREEN ACRES LTD
1595 NE 163RD ST                       STARK AND STARK PC                            GATOR INVESTMENTS                       7850 NW 146TH ST
NORTH MIAMI BEACH FL 33162             JOSEPH H LEMKIN ESQ                           JAMES A GOLDSMITH                       MIAMI LAKES FL 33016
                                       PO BOX 5315                                   7850 NW 146TH ST
                                       PRINCETON NJ 08543                            4TH FLOOR
                                                                                     MIAMI LAKES FL 33016


006176S002-1447A-054                   006808P001-1447A-054                          006808S001-1447A-054                    006808S002-1447A-054
GATOR GREEN ACRES LTD                  GATOR SHELBY PARTNERS LTD                     GATOR SHELBY PARTNERS LTD               GATOR SHELBY PARTNERS LTD
STARK & STARK                          1595 NE 163RD ST                              7850 NW 146TH STREET                    STARK AND STARK PC
JOESEPH H. LEMKIN                      NORTH MIAMI BEACH FL 33162                    4TH FLOOR                               JOSEPH H LEMKIN ESQ
993 LENOX DRIVE                                                                      MIAMI LAKES FL 33016                    P O BOX 5315
LAWRENCEVILLE NJ 08648                                                                                                       PRINCETON NJ 08543



011365P001-1447A-054                   011365S001-1447A-054                          006147P001-1447A-054                    006147S001-1447A-054
GILBERT CENTER HOLDINGS LLC            GILBERT CENTER HOLDINGS LLC                   GLOBAL NORTH BAY LLC                    GLOBAL NORTH BAY LLC
SVW PARTNERS LLC                       2701 E CAMELBACK RD                           GLOBAL REALTY AND MANAGEMENT FL INC     COHEN LEGAL
CAPITAL ASSET MANAGEMENT               PHOENIX AZ 85016                              PROPERTY MANAGEMENT DEPT                RICHARD S COHEN ESQ JASON L COHEN ESQ
3770 N 7TH ST 100                                                                    4125 NW 88TH AVE                        811-A NORTH OLIVE AVE
PHOENIX AZ 85014                                                                     SUNRISE FL 33351                        WEST PALM BEACH FL 33401
                                              Case 20-12841-MFW                    Doc 784   Filed 03/02/21               Page 14 of 21
                                                                               YouFit Health Clubs, LLC, et al.
                                                                                       Exhibit Pages

Page # : 6 of 13                                                                                                                                        02/17/2021 11:15:42 PM
011907P001-1447A-054                          000055P001-1447S-054                            000056P001-1447S-054                        000057P001-1447S-054
GREENWAY-PARKWAY CORNERS LP AND               GREYLION                                        GREYLION                                    GREYLION
L2 FUTURE CAPITAL LLC                         PERELLA WEINBERG PARTNERS                       PERELLA WEINBERG PARTNERS LP                LATHAM & WATKINS LLP
2808 FAIRMOUNT                                ATTN: GENERAL COUNSEL                           ELLEN ROSENBERG                             JOHAN (HANS) V. BRIGHAM
STE 100                                       767 FIFTH AVENUE                                767 FIFTH AVENUE                            200 CLARENDON STREET
DALLAS TX 75201                               NEW YORK NY 10153                               NEW YORK NY 10153                           BOSTON MA 02116



000104P002-1447A-054                          000104S001-1447A-054                            000104S002-1447A-054                        000104S004-1447A-054
GRI EQY CONCORD LLC                           GRI EQY CONCORD LLC                             GRI EQY CONCORD LLC                         GRI EQY CONCORD LLC
ONE INDEPENDENT DR SUITE 114                  1600 NE Miami Gardens Dr                        PO BOX 531703                               PO BOX 536412
JACKSONVILLE FL 32202                         Miami FL 33179-4900                             ATLANTA GA 30353-1703                       ATLANTA GA 30353-6412




000104S003-1447A-054                          006516P001-1447A-054                            006516S001-1447A-054                        006516S002-1447A-054
GRI-EQY (CONCORD) LLC                         GRI-EQY (QUAIL ROOST) LLC                       GRI-EQY (QUAIL ROOST) LLC                   GRI-EQY (QUAIL ROOST) LLC
EQUITY ONE REALTY AND MANAGEMENT FL INC       4350 EAST WEST HIGHWAY STE 400                  PO BOX 664001                               LEGAL DEPT
CONCRD SHOPPING PLAZA PROPERTY MGR            BETHESDA MD 20814                               DALLAS TX 75266-4001                        1600 NORTHEAST MIAMI GARDENS DR
1550 NORTHEAST MIAMI GARDENS DR                                                                                                           NORTH MIAMI BEACH FL 33179
STE 500
NORTH MIAMI BEACH FL 33179


006516S003-1447A-054                          006516S004-1447A-054                            006516S005-1447A-054                        006160P001-1447A-054
GRI-EQY (QUAIL ROOST) LLC                     GRI-EQY (QUAIL ROOST) LLC                       GRI-EQY (QUAIL ROOST) LLC                   GULF TO BAY CENTER LLC
EQUITY ONE REALTY AND MANAGEMENT FL INC       MARIA MUNERA ASST PROPERTY MGR                  FIRST WASHINGTON REALTY INC                 2727 OCEAN BLVD #906
THE SHOPPES AT QUAIL ROOST PROPERTY MANAGER   JLL                                             GENERAL COUNSEL                             HIGHLAND BEACH FL 33487
1550 NORTHEAST MIAMI GARDENS DR               PO BOX 972834                                   7200 WISCONSIN AVE
STE 500                                       MIAMI FL 33197                                  STE 600
NORTH MIAMI BEACH FL 33179                                                                    BETHESDA MD 20814


006160S001-1447A-054                          006834P001-1447A-054                            011917P001-1447A-054                        012399P001-1447A-054
GULF TO BAY CENTER LLC                        HORIZON VILLAGE SC LLC                          HRP SINGLETON SQUARE PARTNERS LP            HSBC BANK USA NATIONAL ASSOCIATION
PAULINE A PAPPAS AGENT FOR OWNER              JBL ASSET MANAGEMENT LLC                        HAYS FINANCIAL CONSULTING LLC               AS TRUSTEE FOR MORGAN STANLEY CAPITAL I INC
PRLM INC                                      2028 HARRISON ST                                AS RECEIVER FOR SINGLETON SQUARE            COMMERCIAL MORTGAGE PASS THROUGH ETC
POST OFFICE BOX 48547                         STE 202                                         RETAIL PLANNING CORP                        CIII ASSET MANAGEMENT LLC AS SPECIAL SERVICER
ST PETERSBURG FL 33743-8547                   HOLLYWOOD FL 33020                              35 JOHNSON FERRY RD                         5221 N OCONNOR BLVD STE 600
                                                                                              MARIETTA GA 30068                           IRVING TX 75039


012399S001-1447A-054                          011912P001-1447A-054                            011912S001-1447A-054                        006132P001-1447A-054
HSBC BANK USA NATIONAL ASSOCIATION            HULEN POINTE RETAIL LLC                         HULEN POINTE RETAIL LLC                     INNEX II LLC
RCG SOUTHAVEN SPE LLC                         325 N ST PAUL ST                                917 PALOS VERDES TRL                        8004 NW 154 ST STE 243
DAVID J MARMINS ESQ                           STE 4400                                        SOUTHLAKE TX 76092                          MIAMI LAKES FL 33016
171 17TH ST NW                                DALLAS TX 75201
ATLANTA GA 30363



006132S001-1447A-054                          000005P001-1447S-054                            000006P001-1447S-054                        006148P001-1447A-054
INNEX II LLC                                  INTERNAL REVENUE SVC                            INTERNAL REVENUE SVC                        IRT PARTNERS LP
SAX WILLINGER AND GOLD                        CENTRALIZED INSOLVENCY OPERATION                CENTRALIZED INSOLVENCY OPERATION            LEGAL DEPT
600 S ANDREWS AVE                             PO BOX 7346                                     2970 MARKET ST                              1600 NORTHEAST MIAMI GARDENS DR
FT LAUDERDALE FL 33301                        PHILADELPHIA PA 19101-7346                      MAIL STOP 5 Q30 133                         NORTH MIAMI BEACH FL 33179
                                                                                              PHILADELPHIA PA 19104-5016
                                           Case 20-12841-MFW                     Doc 784   Filed 03/02/21            Page 15 of 21
                                                                          YouFit Health Clubs, LLC, et al.
                                                                                  Exhibit Pages

Page # : 7 of 13                                                                                                                                    02/17/2021 11:15:42 PM
006148S001-1447A-054                       006148S002-1447A-054                            006148S003-1447A-054                      011366P001-1447A-054
IRT PARTNERS LP                            IRT PARTNERS LP                                 IRT PARTNERS LP                           IRT PARTNERS LP
EQUITY ONE REALTY AND MANAGEMENT FL INC    REGENCY CENTERS CORP                            PNC REGENCY ATLANTA                       REGENCY CENTERS CORP
UNIGOLD SHOPPING CENTER PROPERTY MANAGER   LEASE ADMINISTRATION                            200 GALLERIA PKWY SE #1400                ATTENTION: LEASE ADMINISTRATION
1550 NORTHEAST MIAMI GARDENS DR STE 500    ONE INDEPENDENT DR                              ATLANTA GA 30339                          ONE INDEPENDENT DR
NORTH MIAMI BEACH FL 33179                 JACKSONVILLE FL 32202-5019                                                                STE 114
                                                                                                                                     JACKSONVILLE FL 32202-5019


011366S001-1447A-054                       011366S002-1447A-054                            011366S005-1447A-054                      011902P001-1447A-054
IRT PARTNERS LP                            IRT PARTNERS LP                                 IRT PARTNERS LP                           JAHCO OKLAHOMA PROPERTIES I LLC
REGENCY CENTERS CORP                       REGENCY CENTERS CORP                            JONATHAN E BRODY ESQ                      750 N ST PAUL ST
ATTENTION: LEGAL DEPT                      ATTENTION: PROPERTY MANAGEMENT                  2850 N ANDREWS AVE                        STE 900
ONE INDEPENDENT DR                         1600 NE MIAMI GARDENS DR                        FT LAUDERDALE FL 33311                    DALLAS TX 75201
STE 114                                    NORTH MIAMI BEACH FL 33179
JACKSONVILLE FL 32202-5019


011902S001-1447A-054                       011902S002-1447A-054                            011929P001-1447A-054                      011929S001-1447A-054
JAHCO OKLAHOMA PROPERTIES I LLC            JAHCO OKLAHOMA PROPERTIES I LLC                 JAHCO SPRING CREEK VILLAGE LLC            JAHCO SPRING CREEK VILLAGE LLC
324 N ROBINSON AVE                         PO BOX 14586                                    JAH REALTY LP                             JAHCO OKLAHOMA PROPERTIES I LLC
OKLAHOMA CITY OK 73102                     OKLAHOMA CITY OK 73113-0586                     JAY HENRY                                 CROWE AND DUNLEVY ADAM C HALL ESQ
                                                                                           750 N ST PAUL STREET                      324 N ROBINSON AVE
                                                                                           STE 900                                   OKLAHOMA CITY OK 73102
                                                                                           DALLAS TX 75201


011929S002-1447A-054                       011929S003-1447A-054                            006161P001-1447A-054                      011923P002-1447A-054
JAHCO SPRING CREEK VILLAGE LLC             JAHCO SPRING CREEK VILLAGE, LLC                 JEM INVESTMENTS LTD                       JLJI PC LLC
JAHCO OKLAHOMA PROPERTIES I LLC            JEFF NORMAN PRESIDENT                           501 N MORGAN ST STE 502                   PROMENADES MALL E AND A LLC
JAH REALTY LP JEFF NORMAN                  JAH REALTY LP                                   TAMPA FL 33602                            1835 HALLANDALE BEACH BLVD
PO BOX 14586                               1008 E HEFNER RD                                                                          STE 834
OKLAHOMA CITY OK 73113-0586                OKLAHOMA CITY OK 73131                                                                    HALLANDALE BEACH FL 33009



011923S001-1447A-054                       011923S002-1447A-054                            006524P001-1447A-054                      006524S001-1447A-054
JLJI PC LLC                                JLJI PC, LLC PROMENADES MALL E AND A LLC        JLJIPC, LLC                               JLJIPC, LLC
JLJIPC LLC                                 NEWMARK GRUBB KNIGHT FRANK                      1835 HALLANDALE BEACH BLVD                PO BOX 865246
PO BOX 865246                              KELSEY PETERS                                   STE 834                                   ORLANDO FL 32886-5246
ORLANDO FL 32886-5246                      4221 W BOY SCOUT BLVD                           HALLANDALE BEACH FL 33009
                                           STE 440
                                           TAMPA FL 33607


006210P001-1447A-054                       006125P002-1447A-054                            006171P001-1447A-054                      006171S001-1447A-054
JUNGLE SHORES LLC                          KALYVAS GROUP LLC                               KIR BRANDON 011 LLC                       KIR BRANDON 011 LLC
13650 66TH ST                              JAMES EFTHYMIOS KALYVAS                         3333 NEW HYDE PARK RD STE 100             500 NORTH BROADWAY SUITE 201
NORTHLARGO FL 33771                        111 SECOND AVENUE NE STE 702                    PO BOX 5020                               PO BOX 9010
                                           ST. PETERSBURG FL 33701                         NEW HYDE PARK NY 11042                    JERICHO NY 11753




006171S002-1447A-054                       006704P001-1447A-054                            011753P001-1447A-054                      011753S001-1447A-054
KIR BRANDON 011 LLC                        KIRELAND CORAL TERRACE, LLC                     KIZMAY OF FLORIDA INC                     KIZMAY OF FLORIDA INC
C/O KIMCO REALTY CORP                      18851 NE 29TH AVE                               3333 NEW HYDE PARK 100                    500 North Broadway, Suite 201
6060 PIEDMONT ROW DRIVE SOUTH              STE 303                                         PO BOX 5020                               PO BOX 9010
SUITE 200                                  AVENTURA FL 33180                               NEW HYDE PARK NY 11042-0020               JERICHO NY 11743
CHARLOTTE NC 28287
                                          Case 20-12841-MFW                   Doc 784   Filed 03/02/21           Page 16 of 21
                                                                        YouFit Health Clubs, LLC, et al.
                                                                                Exhibit Pages

Page # : 8 of 13                                                                                                                              02/17/2021 11:15:42 PM
011753S002-1447A-054                      006402P001-1447A-054                          006230P001-1447A-054                     011892P001-1447A-054
KIZMAY OF FLORIDA INC                     LAFAYETTE PLACE OMV LLC                       LAGRANGE PLAZA LLC                       LANCASTER PARTNERS VII LTD
c/o Kimco Realty Corp                     4008 N FLORIDA AVE                            BEN LEAHY                                32 S OSPREY AVE STE 102
6060 Piedmont Row Drive South             TAMPA FL 33603                                1714 E BETHANY HOME RD                   SARASOTA FL 34236-5831
SUITE 200                                                                               PHOENIX AZ 85253
CHARLOTTE NC 28287



011892S001-1447A-054                      006129P001-1447A-054                          006129S001-1447A-054                     006184P001-1447A-054
LANCASTER PARTNERS VII LTD                LARISE ATLANTIS INC                           LARISE ATLANTIS INC                      LAUDERDALE MARKETPLACE INVESTMENTS
200 SOUTH ORANGE AVE                      3107 STIRLING RD STE 104                      LARISE ATLANTIS INC                      BLACK ROCK PARTNERS LTD AUTHORIZED AGENT
SARASOTA FL 34236                         FORT LAUDERDALE FL 33312                      103 S US HWY 1                           1600 SE 17TH ST CAUSEWAY STE 200
                                                                                        JUPITER FL 33477                         FORT LAUDERDALE FL 33316




000217P001-1447A-054                      000217S001-1447A-054                          000217S002-1447A-054                     011368P001-1447A-054
LAUDERHILL MALL INVESTMENT LLC            LAUDERHILL MALL INVESTMENT LLC                LAUDERHILL MALL INVESTMENT LLC           LAURICELLA MANHATTAN LLC
696 NE 125 ST                             696 NE 125TH STREET                           1267 NW 40TH AVE                         MR LOUIS LAURICELLA
N MIAMI FL 33161                          North Miami FL 33161                          LAUDERHILL FL 33313                      1200 S CLEARVIEW PKWY
                                                                                                                                 STE 1166
                                                                                                                                 NEW ORLEANS LA 70123



011368S001-1447A-054                      011368S002-1447A-054                          011368S003-1447A-054                     006213P001-1447A-054
LAURICELLA MANHATTAN LLC                  LAURICELLA MANHATTAN LLC                      LAURICELLA MANHATTAN LLC                 LBX ALAFAYA LLC
PEGGY M ISRAEL                            2424 MANHATTAN BLVD                           PO BOX 54963                             THE SHOPPING CENTER GROUP LLC
5509 MATTFELDT AVE                        HARVEY LA 70058-3449                          NEW ORLEANS LA 70154                     PROPERTY MANAGER
BALTIMORE MD 21209                                                                                                               300 GALLERIA PKWY 12TH FLOOR
                                                                                                                                 ATLANTA GA 30339



006213S001-1447A-054                      006810S001-1447A-054                          006810P002-1447A-054                     006810S002-1447A-054
LBX ALAFAYA LLC                           LEEBERS DEVELOPMENT LLC                       LEEVERS DEVELOPMENT LLC                  LEEVERS DEVELOPMENT LLC
THE SHOPING CENTER GROUP LLC              J MICHAEL ANDERSON LLC                        2195 HIGHWAY 83                          PO BOX 9
300 GALLERIA PKWY 12TH FL                 JOHN M ANDERSON                               UNIT A                                   PARKER CO 80134
ATLANTA GA 30339                          PO BOX 9                                      FRANKTOWN CO 80116
                                          PARKER CO 80134



006714P001-1447A-054                      006714S001-1447A-054                          011749P001-1447A-054                     011888P001-1447A-054
LOCH RAVEN SHOPPING CENTER LLC            LOCH RAVEN SHOPPING CENTER LLC                MADE VENTURE HOLDINGS LLC                MALL OF GEORGIA LLC
1960 GALLOWS RD                           ALLEN AND ROCKS INC                           NEW GROUP MANAGEMENT                     225 WEST WASHINGTON ST
STE 300                                   RANDALL COHEN GENERAL COUNSEL                 1140 NE 163RD ST                         INDIANAPOLIS IN 46204-3438
VIENNA VA 22182                           1960 GALLOWS RD                               STE 28
                                          VIENNA VA 22128                               N. MIAMI BEACH FL 33162



006843P001-1447A-054                      006843S001-1447A-054                          006843S002-1447A-054                     011891P001-1447A-054
MANATEE INVESTMENTS III LLC A             MANATEE INVESTMENTS III LLC A                 MANATEE INVESTMENTS III LLC A            MBW INVESTMENTS LLC
SACKS TIERNEY PA                          AGUA CALIENTE INVESTMENTS III LLC             MANATEE INVESTMENTS III LLC              1701 NORTH 20TH ST
MICHAEL J HARRIS ESQ RANDY NUSSBAUM ESQ   PARADISE SQUARE SHOPPING CENTER               4835 E CACTUS RD                         STE B
4250 NORTH DRINKWATER BLVD                CASE HUFF AND ASSOCIATES INC                  STE 443                                  TAMPA FL 33605
4TH FL                                    4835 E CACTUS RD STE 443                      SCOTTSDALE AZ 85254
SCOTTSDALE AZ 85251                       SCOTTSDALE AZ 85254
                                 Case 20-12841-MFW                      Doc 784   Filed 03/02/21            Page 17 of 21
                                                                 YouFit Health Clubs, LLC, et al.
                                                                         Exhibit Pages

Page # : 9 of 13                                                                                                                          02/17/2021 11:15:42 PM
011887P001-1447A-054             011887S001-1447A-054                             011913P001-1447A-054                      011906P001-1447A-054
MC RETAIL I LLC                  MC RETAIL I LLC                                  MCJ IMPROVEMENTS LLC                      MCMAHAN GROUP LLC
1020 PROSPECT ST                 LISA N NEAL ESQ RUTAN AND TUCKER LLP             580 WHITE PLAINS RD                       3034 HUNSINGER LN REAR
STE 425                          611 ANTON BLVD                                   TARRYTOWN NY 10591                        LOUISVILLE KY 40220
LA JOLLA CA 92037                COSTA MESA CA 92626




011906S001-1447A-054             000014P001-1447S-054                             011927P001-1447A-054                      011927S001-1447A-054
MCMAHAN GROUP LLC                MICHIGAN DEPT OF TREASURY, TAX POL DIV           MIDLOTHIAN CENTER LLC                     MIDLOTHIAN CENTER LLC
PO BOX 20206                     LITIGATION LIAISON                               DIVERSIFIED REALTY VENTURES               CB RICHARD ELLIS
LOUISVILLE KY 40250-0206         430 WEST ALLEGAN ST                              ASSET MANAGER                             LEASE ADMINISTRATOR
                                 2ND FL AUSTIN BLDG                               4920 ELM ST STE 325                       6641 W BROAD ST STE 101
                                 LANSING MI 48922                                 BETHESDA MD 20814                         RICHMOND VA 23230



011927S002-1447A-054             011931P001-1447A-054                             011931S001-1447A-054                      011911P001-1447A-054
MIDLOTHIAN CENTER, LLC           MILTON COOPER                                    MILTON COOPER                             MISHORIM GOLD JACKSONVILLE LP
DODSON PROPERTY MANAGEMENT       500 NORTH BROADWAY STE 201                       COOPER MILTON                             COLLIERS INTERNATIONAL
409 E MAIN ST                    PO BOX 9010                                      KIMCO REALTY CORP                         6641 W BROAD ST
STE 301                          JERICHO NY 11753                                 6060 PIEDMONT ROW DR SOUTH STE 200        RICHMOND VA 23230
RICHMOND VA 23219                                                                 CHARLOTTE NC 28287



011930P001-1447A-054             011930S001-1447A-054                             006222P001-1447A-054                      006222S001-1447A-054
MOSAIC OXBRIDGE OWNERS LLC       MOSAIC OXBRIDGE OWNERS LLC                       NEW OAK HILL PLAZA LLC                    NEW OAK HILL PLAZA LLC
2800 QUARRY LAKE DR STE 340      MARYLAND FINANCIAL INVESTORS INC                 GARRET BEDRIN                             HIRSCHLER FLEISCHER
BALTIMORE MD 21209               2800 QUARRY LAKE DR STE 340                      65 HARRISTOWN ROAD STE 301                LAURA LEE GARRETT
                                 BALTIMORE MD 21209                               GLEN ROCK NJ 07452                        2100 EAST CARY STREET
                                                                                                                            RICHMOND VA 23223



006146S001-1447A-054             006146S002-1447A-054                             011921P001-1447A-054                      011921S001-1447A-054
NEW PLAN FLORIDA HOLDINGS LLC    NEW PLAN FLORIDA HOLDINGS LLC                    NG SHOPPES AT CRESTHAVEN LLC              NG SHOPPES AT CRESTHAVEN LLC
NEW PLAN FLORIDA HOLDINGS LLC    SETH TRAUB                                       1430 BROADWAY #1605                       PO BOX 865818
BRIXMOR PROPERTY GROUP           101 E KENNEDY BLVD                               NEW YORK NY 10018                         ORLANDO FL 32886-5818
LEGAL DEPARTMENT VP              SUITE 2800
9101 INTERNATIONAL DR STE 1600   TAMPA FL 33602
ORLANDO FL 32819


011921S002-1447A-054             006217P001-1447A-054                             006217S001-1447A-054                      006217S002-1447A-054
NG SHOPPES AT CRESTHAVEN, LLC    NIMA PLAZA LLC                                   NIMA PLAZA LLC                            NIMA PLAZA LLC
LOCKBOX 865818                   2899 W 2 AVE                                     6500 COWPEN RD STE 102,                   7600 W 20 AVE
11050 LAKE UNDERHILL RD          HIALEAH FL 33010                                 MIAMI LAKES FL 33014                      HIALEAH FL 33016
ORLANDO FL 32825




006217S003-1447A-054             006734P001-1447A-054                             011900P001-1447A-054                      011900S001-1447A-054
NIMA PLAZA, LLC                  NORTH PORT OMV II, LLC                           NPK CORDOVA LLC                           NPK CORDOVA LLC
2087 W 76TH ST                   OM VENTURE REALTY                                OFFICE OF GENERAL COUNSEL                 VICE PRESIDENT OF LEGAL SVC
HIALEAH FL 33016                 4008 N FLORIDA AVE                               420 LEXINGTON AVE 7TH FLOOR               3440 PRESTON RIDGE RD
                                 TAMPA FL 33603                                   NEW YORK NY 10170                         ALPHARETTA GA 30005
                                         Case 20-12841-MFW                     Doc 784   Filed 03/02/21               Page 18 of 21
                                                                           YouFit Health Clubs, LLC, et al.
                                                                                   Exhibit Pages

Page # : 10 of 13                                                                                                                                  02/17/2021 11:15:42 PM
006142P001-1447A-054                     006142S001-1447A-054                             006142S002-1447A-054                        006142S003-1447A-054
OAKWOOD PLAZA LIMITED PARTNERSHIP        OAKWOOD PLAZA LIMITED PARTNERSHIP                OAKWOOD PLAZA LIMITED PARTNERSHIP           OAKWOOD PLAZA LIMITED PARTNERSHIP
500 NORTH BROADWAY STE 201 PO BOX 9010   KIMCO REALTY CORP                                PO BOX 62045                                3333 NEW HYDE PK RD
JERICHO NY 11753                         6060 PIEDMONT ROW DR SOUTH STE 200               NEWARK NJ 07101                             STE 100
                                         CHARLOTTE NC 28287                                                                           NEW HYDE NY 11042




011935P001-1447A-054                     011935S001-1447A-054                             011935S002-1447A-054                        011935S003-1447A-054
OFFICE DEPOT INC                         OFFICE DEPOT INC                                 OFFICE DEPOT INC                            OFFICE DEPOT INC
COHEN COMMERCIAL MANAGEMENT              VICE PRESIDENT REAL ESTATE                       SANDRA M FERRERA                            PO BOX 633980
NANCY VIRGA                              6600 NORTH MILITARY TRL                          201 ALHAMBRA CIR STE 1200                   CINCINNATI OH 45263-3980
5041 OKEECHOBEE BLVD                     BOCA RATON FL 33496                              CORAL GABLES FL 33134
WEST PALM BEACH FL 33417



000007P002-1447S-054                     006811S001-1447A-054                             006811P001-1447A-054                        012397P001-1447A-054
OFFICE OF THE US TRUSTEE                 PALLADIAN NORTH POINT COMMONS LLC                PALLADIAN-NORTH POINT COMMONS LLC           PARTRIDGE EQUITY GROUP I LLC
HANNAH MCCOLLUM                          860 JOHNSON FERRY RD NE                          4920 ROSEWELL RD                            1769 NE 33RD ST
844 KING ST                              ATLANTA GA 30342                                 STE 45B104                                  POMPANO BEACH FL 33064
STE 2207                                                                                  ATLANTA GA 30342
WILMINGTON DE 19801



012397S001-1447A-054                     006801P002-1447A-054                             006801S002-1447A-054                        006801S001-1447A-054
PARTRIDGE EQUITY GROUP I LLC             PDG AMERICA SHOPPING CENTERS LLC                 PDG AMERICA SHOPPING CENTERS LLC            PDG MAERICA SHOPPING CENTERS LLC
PARTRIDGE EQUITY GROUP                   ROBERT F MYERS COO                               BTC OWNER LLC                               PHILLIPS EDISON & COMPANY
PO BOX 12371                             BETHANY TOWN CETNER                              BRANDON CAMPBELL - VP MERCH. BANK DIV       LEASE ADMINISTRATION DEPT.
DALLAS TX 75312-3711                     11501 NORTHLAKE DR                               GOLDMAN SACHS & CO LLC                      11501 NORTHLAKE DRIVE
                                         CINCINNATI OH 45249                              2001 ROSS AVENUE, 32ND FLOOR                CINCINNATI OH 45249
                                                                                          DALLAS TX 75201


006554P001-1447A-054                     006554S001-1447A-054                             006554S002-1447A-054                        006126P001-1447A-054
PENN DUTCH PLAZA, LLC                    PENN DUTCH PLAZA, LLC                            PENN DUTCH PLAZA, LLC                       PETINOS LLC
3325 S UNIVERSITY DR                     PO BOX 161845                                    AVISON YOUNG AND ROSS REALTY INVESTMENTS    562 WYLIE RD SE STE TWO
SUITE 210 DAVIE FL 33328                 ALTAMONTE SPRINGS FL 32716-1845                  50 W CYPRESS CREEK RD                       MARIETTA GA 30067
                                                                                          STE 350
                                                                                          FT LAUDERDALE FL 33309



007736P001-1447A-054                     006192P001-1447A-054                             006192S001-1447A-054                        006192S002-1447A-054
PLAINVIEW SHOPPES LLC                    PMAT ALGIERS PLAZA LLC                           PMAT ALGIERS PLAZA LLC                      PMAT ALGIERS PLAZA LLC
EXTELL DEVELOPMENT CO                    PROPERTY ONE INC                                 4100 GENERAL DE GAULLE DR                   CHAFFE MCCALL
9911 SHELBYVILLE RD                      4141 VETERANS BLVD STE 300                       NEW ORLEANS LA 70131                        E. HOWELL CROSBY ESQ
STE 200                                  METAIRIE LA 70002                                                                            2300 ENERGY CENTRE
LOUISVILLE KY 40223                                                                                                                   1100 POYDRAS ST
                                                                                                                                      NEW ORLEANS LA 70163


006192S003-1447A-054                     012410P001-1447A-054                             006137P001-1447A-054                        006757P002-1447A-054
PMAT ALGIERS PLAZA, LLC                  POLYGLASS                                        RHODES BOONE PARTNERS LP                    RIVERDALE CROSSING SHOPPING CENTER LLC
N3 REAL ESTATE                           DEPT 2663                                        649 PINETREE DR                             RAFAT SHAIKJ
1240 N KIBALL AVE                        PO BOX 122663                                    DECATUR GA 30030                            OWNER & MANAGING MEMBER
SOUTHLAKE TX 76092                       DALLAS TX 75312                                                                              6961 PEACHTREE INDUSTRIAL BLVD
                                                                                                                                      STE 101
                                                                                                                                      NORCROSS GA 30092
                                       Case 20-12841-MFW                    Doc 784   Filed 03/02/21            Page 19 of 21
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Exhibit Pages

Page # : 11 of 13                                                                                                                            02/17/2021 11:15:42 PM
011915P001-1447A-054                   011915S001-1447A-054                           011915S002-1447A-054                      011915S004-1447A-054
RPT REALTY LP FKA RAMCO                RPT REALTY LP FKA RAMCO                        RPT REALTY LP FKA RAMCO                   RPT REALTY LP FKA RAMCO
GERSHENSON PROPERTIES LP               RPT REALTY LP                                  RPT REALTY LP                             GERSHENSON PROPERTIES LP
FKA RAMCO GERSHENSON PROPERTIES LP     BANK OF AMERICA                                BANK OF AMERICA                           RPT REALTY LP BANK OF AMERICA
ADAMS AND REESE LLP ERIC PARTLOW ESQ   20750 CIVIC CTR DR                             PO BOX 350018                             PO BOX 350018
101 E KENNEDY BLVD STE 4000            STE 310                                        BOSTON MA 02241-0518                      BOSTON MA 02241-0518
TAMPA FL 33602                         SOUTHFIELD MI 48076


011915S003-1447A-054                   011752P001-1447A-054                           011752S001-1447A-054                      011752S002-1447A-054
RPT REALTY, LP FKA RAMCO               SCC MARKET SQUARE LLC                          SCC MARKET SQUARE LLC                     SCC MARKET SQUARE LLC
GERSHENSON PROPERTIES, LP              SITE CENTERS CORP                              DEPT 336205 31275 77768                   SITE CENTERS CORP
FKA RAMCO GERSHENSON PROPERTIES LP     ATTN: EXECUTIVE VICE PRESIDENT - LEASING       PO BOX 931650                             GENERAL COUNSEL
31500 NORTHWESTERN HWY                 3300 ENTERPRISE PKWY                           CLEVELAND OH 44193                        3300 ENTERPRISE PARKWAY
STE 300                                BEACHWOOD OH 44122                                                                       BEACHWOOD OH 44122
FARMINGTON HILLS MI 48334


006143P001-1447A-054                   006143S001-1447A-054                           006143S002-1447A-054                      006179P001-1447A-054
SCOTTSDALE RETAIL CENTER 02 LLC        SCOTTSDALE RETAIL CENTER 02 LLC                SCOTTSDALE RETAIL CENTER 02 LLC           SE PLEASANT HILL LLC
ACF PROPERTY MANAGEMENT INC            LAKE AND COBB PLC                              FOR BENEFIT OF JP MORGAN CHASE            THE ARDENT COMPANIES INC
12411 VENTURA BLVD                     DON C FLETCHER                                 1801 W OLYMPIC BLVD                       2100 POWERS FERRY RD STE 300
STUDIO CITY CA 91604                   1095 W RIO SALADO PKWY STE 206                 PASADENA CA 91199-1966                    ATLANTA GA 30339
                                       TEMPE AZ 85281



000019P001-1447S-054                   000020P001-1447S-054                           000021P001-1447S-054                      006130P001-1447A-054
SECURITIES AND EXCHANGE COMMISSION     SECURITIES AND EXCHANGE COMMISSION             SECURITIES AND EXCHANGE COMMISSION        SELIG ENTERPRISES INC
NY REG OFFICE BANKRUPTCY DEPT          SEC OF THE TREASURY OFFICE OF GEN COUNSEL      PHIL OFC BANKRUPTCY DEPT                  1100 SPRING ST STE 550
BROOKFIELD PL                          100 F ST NE                                    ONE PENN CTR                              ATLANTA GA 30308-2848
200 VESEY ST STE 400                   WASHINGTON DC 20549                            1617 JFK BLVD STE 520
NEW YORK NY 10281-1022                                                                PHILADELPHIA PA 19103



006130S001-1447A-054                   011919P001-1447A-054                           006767P002-1447A-054                      000016P001-1447S-054
SELIG ENTERPRISES INC                  SHILOH STATION LLC                             SHOPPERS SQUARE ASSOCIATES LTD            SOCIAL SECURITY ADMINISTRATION
SELIG ENTERPRISES INC                  PHILLIPS EDISON                                JAMES GETZEN                              OFFICE OF THE GEN COUNSEL REGION 3
PO BOX 30063                           RESINA HENDRIX AMANDA RIGGS                    1434 LADUE LN                             300 SPRING GDN ST
TAMPA FL 33630                         TENANT ACCOUNT SPECIALIST                      SARASOTA FL 34231                         PHILADELPHIA PA 19123
                                       11501 NORTHLAKE DR
                                       CINCINNATI OH 45249


011914P001-1447A-054                   011914S001-1447A-054                           006127P001-1447A-054                      006127S001-1447A-054
SPP SUNWEST PORTFOLIO LLC              SPP SUNWEST PORTFOLIO LLC                      SQUAW PEAK VENTURES LLC                   SQUAW PEAK VENTURES LLC
221 PINE ST                            SPP SUNWEST PORFOLIO LLC                       KINETIC DEVELOPMENT LLC                   COMMERCIAL PROPERTIES INC.
4TH FL                                 PO BOX 203710                                  2390 E CAMELBACK RD STE 204               LEADH D MOTSINGER
SAN FANCISCO CA 94104                  DALLAS TX 75320                                PHOENIX AZ 85016                          8777 N GAINEY CETER DR.
                                                                                                                                SUITE 245
                                                                                                                                SCOTTSDALE AZ 85258


006127S002-1447A-054                   006127S003-1447A-054                           006231P001-1447A-054                      007738P001-1447A-054
SQUAW PEAK VENTURES LLC                SQUAW PEAK VENTURES LLC                        SVCN 5 LLC                                TABLE MOUND PARK CORP
DON C FLETCHER                         FENNEMORE CRAIG PC                             SVC PROPERTIES TRUST                      UMC REAL ESTATE SERVICES
1095 W RIO SALADO PARKWAY              MARK A HAWKINS ESQ                             THE RMR GROUP LLC JENNIFER B CLARK        JACQUE CHILTON
SUITE 206                              300 S FOURTH ST                                255 WASHINGTON ST STE 300                 4343 E CAMELBACK RD
TEMPE AZ 85281                         STE 1400                                       NEWTON MA 02458                           STE 215
                                       LAS VEGAS NV 89101                                                                       PHOENIX AZ 85018
                                              Case 20-12841-MFW                     Doc 784   Filed 03/02/21              Page 20 of 21
                                                                            YouFit Health Clubs, LLC, et al.
                                                                                    Exhibit Pages

Page # : 12 of 13                                                                                                                                       02/17/2021 11:15:42 PM
007738S001-1447A-054                          006139P001-1447A-054                            006139S001-1447A-054                        006139S002-1447A-054
TABLE MOUND PARK CORP                         THE TOWN CENTER AT BOCA RATON TRUST             THE TOWN CENTER AT BOCA RATON TRUST         THE TOWN CENTER AT BOCA RATON TRUST
PAUL M WEISER, ESQ.                           MS MANAGEMENT ASSOCIATES INC                    PO BOX 772846                               5355 TOWN CTR RD
16435 NORTH SCOTTSDALE RD                     225 WEST WASHINGTON ST                          CHICAGO IL 60677-2846                       STE 802
SUITE 440                                     INDIANAPOLIS IN 46204-3428                                                                  BOCA RATON FL 33486
SCOTTSDALE AZ 85254



006139S003-1447A-054                          006155P002-1447A-054                            006156P001-1447A-054                        006156S001-1447A-054
THE TOWN CENTER AT BOCA RATON TRUST           THORNTON ASSOCIATES PLAZA LLC                   TJ HEALTH AND FITNESS INC                   TJ HEALTH AND FITNESS INC
PO BOX 35470                                  DRAKE ASSET MANAGEMENT                          3501 N OCEAN DR #7G                         100 CLUB DR
NEWARK POST OFFICE                            PERRY RADIC                                     HOLLYWOOD FL 33019                          STE #235
NEWARK NJ 07193-5470                          7800 E UNION AVE                                                                            BURNSVILLE NC 28714
                                              STE 410
                                              DENVER CO 80237


006133P001-1447A-054                          006133S001-1447A-054                            006133S003-1447A-054                        006133S002-1447A-054
TKG-STORAGE MART PARTNERS PORTFOLIO LLC       TKG-STORAGE MART PARTNERS PORTFOLIO LLC         TKG-STORAGE MART PARTNERS PORTFOLIO LLC     TKGSTORAGE MART PARTNERS PORTFOLIO, LLC
AS SUCCESSOR TO STORAGEMART II LLC            VAN MATRE HARRISON AND VOLKERT PC               ANGEL MORALES REGIONAL MANAGER              CRIS BURNAM
CRIS BURNAM                                   1103 EAST BROADWAY STE 101                      2021 GRIFFIN RD                             PO BOX U
2407 RANGELINE ST                             PO BOX 1017                                     FT LAUDERDALE FL 33312                      COLUMBIA MO 65205
COLUMBIA MS 65205                             COLUMBIA MS 65205



011898P001-1447A-054                          011898S001-1447A-054                            007739P001-1447A-054                        007739S001-1447A-054
TOWNE CROSSING STATION LIMITEDI PARTNERSHIP   TOWNE CROSSING STATION LIMITEDI PARTNERSHIP     TPP 22 PHOENIX LLC                          TPP 22 PHOENIX LLC
ROBERT F MYERS COO                            1785 PAYSPHERE CIR                              KEITH SCHNEIDER                             JAH REALTY
11501 NORTHLAKE DR                            CHICAGO IL 60674                                1601 ELM ST                                 JEFF NORMAN
CINCINNATI OH 45249                                                                           STE 350                                     1008 E HEFNER ROAD
                                                                                              DALLAS TX 75201                             PO BOX 14586
                                                                                                                                          OKLAHOMA CITY OK 73113-0586


007739S002-1447A-054                          011886P001-1447A-054                            011886S001-1447A-054                        011886S002-1447A-054
TPP 22 PHOENIX LLC                            TPP 29 LINDSAY LLC                              TPP 29 LINDSAY LLC                          TPP 29 LINDSAY LLC
DON C FLETCHER, ESQ.                          JAH REALTY LP                                   DTZ                                         KEITH SCHNEIDER
1095 W RIO SALADO PARKWAY                     JEFF NORMAN                                     2375 E CAMELBACK RD                         1601 ELM ST
SUITE 206                                     1008 E HEFNER RD                                STE 300                                     STE 350
TEMPE AZ 85281                                PO BOX 14586                                    PHOENIX AZ 85016                            DALLAS TX 75201
                                              OKLAHOMA CITY OK 73131-0586


006131P001-1447A-054                          011932P001-1447A-054                            011932S001-1447A-054                        006789P001-1447A-054
TSC RAMBLEWOOD LTD                            UNITED STATES DEVELOPMENT LTD                   UNITED STATES DEVELOPMENT LTD               UNIVERSITY SHOPPES, LLC
333 W CAMINO GARDENS BLVD STE 200             100 MIRACLE MILE                                815 NW 57TH AVE                             1421 SW 107TH AVE
BOCA RATON FL 33432                           STE 310                                         STE 202                                     # 262
                                              CORAL GABLES FL 33134                           MIAMI FL 33126                              MIAMI FL 33174




000009P001-1447S-054                          000015P001-1447S-054                            006189P001-1447A-054                        006189S001-1447A-054
US ATTORNEY FOR DELAWARE                      US EPA REG 3                                    VERSAILLES LAND GROUP LLC                   VERSAILLES LAND GROUP LLC
CHARLES OBERLY ELLEN SLIGHTS                  OFFICE OF REG COUNSEL                           1055 DOVE RUN RD STE 216                    R. DOUGLAS MARTIN, ESQ.
1313 NORTH MARKET ST                          1650 ARCH ST                                    LEXINGTON KY 40502                          WELLINGTON PLACE OFFICE PARK
WILMINGTON DE 19801                           PHILADELPHIA PA 19103                                                                       1031 WELLINGTON WAY, SUITE 135
                                                                                                                                          LEXINGTON KY 40513
                                            Case 20-12841-MFW                   Doc 784   Filed 03/02/21            Page 21 of 21
                                                                            YouFit Health Clubs, LLC, et al.
                                                                                    Exhibit Pages

Page # : 13 of 13                                                                                                                                02/17/2021 11:15:42 PM
006189S002-1447A-054                        006189S003-1447A-054                           011909P001-1447A-054                     011909S001-1447A-054
VERSAILLES LAND GROUP LLC                   VERSAILLES LAND GROUP LLC                      VITA RIDGE RETAIL LLC                    VITA RIDGE RETAIL LLC
ELIAS O MASHNI                              BILLY BLAIR                                    LAMAR COMPANIES                          NICHOLAS R SMITH
811 CORPORATE DRVIE                         102 FURLONG TRAIL                              695 US ROUTE 46                          440 NORTH CTR
SUITE 205                                   NICHOLASVILLE KY 40356                         STE 210                                  ARLINGTON TX 76011
LEXINGTON KY 40503                                                                         FAIRFIELD NJ 07004



006208P003-1447A-054                        006208S001-1447A-054                           006208S002-1447A-054                     006186P002-1447A-054
W-PT ARVADA VII LLC                         W-PT ARVADA VII LLC                            W-PT ARVADA VII LLC                      WEINGARTEN REALTY INVESTORS
PINE TREE COMMERCIAL REALTY LLC             WALTON STREET CAPITAL LLC                      TAL DIAMANT                              PO BOX 301074
PROPERTY MANAGEMENT AND GENERAL COUNSEL     DOUG WELKER ANGELA LANG AND JOSH ZEMON         410 SEVENTEENTH STREET                   DALLAS TX 75303-1074
40 SKOKIE BLVD STE 610                      900 N MICHIGAN AVE STE 1990                    SUITE 2200
NORTHBROOK IL 60062                         CHICAGO IL 60611                               DENVER CO 80202-4432



011926P001-1447A-054                        011926S001-1447A-054                           011926S002-1447A-054                     000083P001-1447S-054
WESTERN BEEF RETAIL INC                     WESTERN BEEF RETAIL INC                        WESTERN BEEF RETAIL, INC                 WESTWOOD PLAZA LLC
CACTUS HOLDINGS INC                         THE DEIORIO LAW FIRM LLP                       SANDALFOOT PLAZA BOCA LLC                STEVEN LEONI
SANDALFOOT PLAZA BOCA LLC                   800 WESTCHESTER AVE STE S-608                  8845 N MILITARY TRL                      2020 WEST PENSACOLA ST.,STE 285
47-05 METROPOLITAN AVE                      RYE BROOK NY 10573                             STE 100                                  TALLAHASSEE FL 32304
RIDGEWOOD NY 11385                                                                         PALM BEACH GARDENS FL 33410



006202P001-1447A-054                        006202S001-1447A-054                           007741P001-1447A-054                     007741S001-1447A-054
WESTWOOD PLAZA LLC                          WESTWOOD PLAZA LLC                             WHITESTONE PROMENADE LLC                 WHITESTONE PROMENADE LLC
STUDENT HOUSING SOLUTIONS LLC               ROGERS TOWERS PA                               20789 N PIMA RD # 210                    JEFFREY J. GOULDER
COMMERCIAL PROPERTY MANAGER                 CHRISTINE ADAMS ESQ                            SCOTTSDALE AZ 85255                      MICHAEL VINCENT
2020 WEST PENSACOLA ST STE #300             818 A1A NORTH STE 208                                                                   1850 NORTH CENTRAL AVENUE
TALLAHASSEE FL 32304                        PONTE VEDRA BEACH FL 32082                                                              SUITE 2100
                                                                                                                                    PHOENIX AZ 85004-4584


006598S002-1447A-054                        006598P001-1447A-054                           006598S001-1447A-054                     006140P001-1447A-054
WRI JT NORTHRIDGE LP                        WRI JT NORTHRIDGE, LP                          WRI JT NORTHRIDGE, LP                    ZANPRO LLC
PO BOX 924133                               5355 TOWN CTR RD                               PO BOX 301607                            3550 GLENRIDE DR
HOUSTON TX 77292                            STE 802                                        DALLAS TX 75303-1607                     SHERMAN OAKS CA 91423
                                            BOCA RATON FL 33486




006140S001-1447A-054                        006140S002-1447A-054
ZANPRO LLC                                  ZANPRO LLC
ERIK LITWIN                                 GAMMAGE AND BURNHAM LLC
2332 COTNER AVE                             GEORGE U WINNEY ESQ
SUITE 301                                   40 NORTH CENTRAL AVE
LOS ANGELES CA 90064                        20TH FL
                                            PHOENIX AZ 85004




          Records Printed :               358
